Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Amy Weisberg at 571-270-5500 if you have any questions regarding this correspondence and/or replying.
	Although the papers filed on 11/6/2020 are used for this office action, it is noted they are not signed.  Applicant is reminded to sign all submissions to the office.  Whenever submitting new drawings to place “replacement sheet” at the top of each page and when amending claims to use markup and status identifiers.  Applicant is reminded that a proper substitute specification requires a marked up copy, clean copy and signed statement the substitute specification contains no new matter.

Antecedent Basis
The claims are replete with lack of antecedent basis issues (see MPEP 2173.05(e)). Generally, the first time a claim element is introduced “a” or “an” (as grammatically appropriate) should be used. When subsequently referring back to a claim element already introduced “the” or “said” is used to make it clear which element precisely is being referred to.

Claim Drafting Assistance
Examiner wishes to direct applicant's attention to publicly available claim drafting assistance available at https://www.uspto.gov/patents-application-process/inventor-info-chat#step3 (see the February 15, 2018, program titled “Claim Drafting”).

Ratify Previously Unsigned Papers

37 CFR § 1.33(b) is reproduced below for applicant’s convenience:
1.33 Correspondence respecting patent applications, reexamination proceedings, and other proceedings.
(b) Amendments and other papers. Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by:
(1)    A patent practitioner of record; 
(2)    A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or
(3)    The applicant (§ 1.42 ). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.
In the instant case, the current “applicant” is NAME as noted on the filing receipt of DATE.  Therefore, NAME or a registered patent practitioner must sign correspondence respecting this patent application.
It has been noticed that that the following papers were improperly signed because they were not signed by Applicant:
11/6/2020 – Specification, abstract, claims, drawings
When responding to this Office communication, applicant must furnish a duplicate amendment properly signed or ratify the above papers by submitting a paper properly signed by the applicant that states that
“The signatures on this paper serve to ratify the papers filed on [enter dates of each paper filed with an improper signature] which were inadvertently improperly signed.” 
See the Manual of Patent Examining Procedure (MPEP) § 502.02, 714.01(a) and 37 CFR § 1.4(h). This serves to clarify the record and advance prosecution. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claims must be in one sentence form only. Note the format of the claims in the patents cited.
Regarding claim 1, the phrase "any suitable material, such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
It is noted Applicant changes the “invention” between claims.  Claim 1 is a package and claim 2 is a kit.
Regarding claim 2, the phrase "can include but are not limited to" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Regarding claim 3, is indefinite as it appears to depend from at least claim 4 but also possibly others.  As written, claim 3 does not further limit claim 2 as only indicates any suitable material.  
Regarding claim 4, the phrase "any suitable materials, including" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  Applicant lists bamboo, spandex, cotton or cloth but then later lists water/moisture resistant which renders the claim indefinite as the former are not water/moisture resistant.  It appears Applicant intends to claim bamboo, spandex, cotton or cloth that reinforce the tampon and prevents leaks.  
Regarding claim 7, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 8-9, Applicant says any suitable material then lists examples which renders the claim indefinite as it unclear whether the limitation(s) following the phrase are part of the claimed invention.
Regarding claim 10, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 9-10 are independent claims when they appear to be intended as dependent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, and 8-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Burgess US 2003/0136704

Regarding claim 1, Burgess teaches an emergency hygiene package for the storage and packaging of items to be used by women during menstruation, in the form of a bag or pouch (see figures 1b-1c) with an opening in which the items stored within can be accessed from (see figure 1a), and the packaging material may be made from any suitable material, such as leather, plastic or cloth [0035].

Regarding claim 2, Burgess teaches a hygiene kit in claim 1, will contain various items used for menstrual hygiene which can include but are not limited to (see figure 1a), menstruation briefs or panties, tampons, sanitary napkins, a cleansing liquid, moistened sanitary wiping objects and a washcloth, and this may also include a further array of personal hygiene products, associated with the overall function and purpose of the invention.

Regarding claim 3, Burgess teaches the contents of the items described in claim 2 may consist of any suitable materials, and for the purpose of providing examples and embodiments of their form, they are described with general specifications in claim 4 onwards.  It is noted this claim does not appear to add anything more than the limitations of claim 2, see the 112 rejection above.

Regarding claim 5, Burgess teaches the tampons in claim 2 may be made from cotton or other suitable materials, and their dimensions will vary depending on suitability.  [0035] discloses tampons which are of suitable material and dimensions.  

Regarding claim 6, Burgess teaches the sanitary napkins described in claim 2 may be made from cotton or other suitable materials as well, and the sanitary napkin may have various measurements and dimensions depending on suitability.  [0035] discloses sanitary napkins which are of suitable material and dimensions.  

Regarding claim 8, Burgess teaches the moistened sanitary wiping objects described in Claim 2 may come in various forms as is suitable, and they may be composed of ingredients such as polyhexamethylene biguanide aloe glycerin, alcohol, or any other suitable material for such disinfecting wipes, and they may be made from any suitable materials such as non-woven fabrics, viscose or other cloth materials.  Burgess teaches moistened sanitary wiping objects (30) which are of suitable materials.

Regarding claim 9, Burgess teaches the compressed washcloth can be composed of any suitable material with drying effect, such as cotton or other suitable materials.  Burgess teaches moist hand paper towelettes (30) [0035] which are of suitable material and function as a washcloth.  

Regarding claim 10, Burgess teaches the pack may further comprise additional elements, for example, a pack may also include instructions for use of the items stored within it which would be affixed to packaging material or can be included as a package insert.   It is noted the claim recites “may” not that it necessarily does, as shown in figure 1A the pack contains various other elements.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Burgess US 2003/0136704 as applied to claim 2 above, and further in view of Hovey USP 10,231,885.



Regarding claim 4, Burgess teaches the menstruation briefs or panties in claim 2 may come in various sizes, and the briefs can be created from any suitable materials, including bamboo fiber, spandex, or cotton or other cloth materials, and they will be water/moisture resistant to reinforce the function of the tampon, and prevent leakage or stains.  As shown in figure 1A, panties (13) are of any suitable material.  
	Burgess fails to teach particular materials.
	Hovey teaches a known underwear made of bamboo, cotton etc (column 4 lines 8-18) with the intent to prevent leaks (column 3 lines 32-41).  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include underwear as taught by Hovey, as Hovey teaches underwear which prevent leaks and absorb fluids.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Burgess US 2003/0136704 as applied to claim 2 above, and further in view of Gonzales USP 2011/0215025.

Regarding claim 7, Burgess fails to teach the cleansing liquid described in claim 2, may consist of hydrogen peroxide, or other suitable liquids, and as an example, this may come in a packaged bottle of 15ml Hydrogen peroxide, or in other suitable quantities or forms.
	Gonzales teaches a feminine care kit with a spray bottle with feminine spray [0015].
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include a feminine spray as taught by Gonzales, as to include in the kit a feminine spray as suggested by Gonzales’s kit.


Conclusion:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Prior US Patent References may be accessed using: Patent Public Search | USPTO
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  
Label each page of the reply with the application number.
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    76
    144
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        11/9/22